Citation Nr: 0528692	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left leg, claimed as secondary to service-connected 
varicose veins of the right leg.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected varicose 
veins of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 

INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).  

Procedural history

The veteran served on active duty from November 1951 to 
September 1953.
In March 1954, service connection was granted for varicose 
veins of the right leg.

In an April 1996 rating decision, the RO denied service 
connection for overuse syndrome of the left knee with early 
osteoarthritis, claimed as secondary to the service-connected 
varicose veins of the right leg.  The veteran disagreed with 
the April 1996 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 1996.  
This issue was the subject of a remand of the Board in 
December 1998.

In a May 2000 rating decision, the RO denied service 
connection for varicose veins of the left leg, also claimed 
as secondary to the service-connected varicose veins of the 
right leg.  The veteran's appeal as to this issue was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2000.

The veteran testified at a personal hearing held on May 5, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In April 2004, the Board remanded the secondary service 
connection claims to the VA Appeals Management Center for 
further development.  After this was accomplished, in July 
2005 the VA Appeals Management Center issued a SSOC which 
continued to deny the veteran's claims.  The case has been 
returned to the Board for further appellate action.

Issue not on appeal

In an April 2004 decision, the Board granted a 40 percent 
disability rating for varicose veins of the right leg, which 
issue was then on appeal.  That matter has been resolved and 
will be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2004).


FINDING OF FACT

The competent medical evidence of record indicates that the 
varicose veins of the right leg caused the veteran to have an 
abnormal gait that resulted in his varicose veins of the left 
leg and osteoarthritis of the left knee.


CONCLUSION OF LAW

The veteran's varicose veins of the left leg and 
osteoarthritis of the left knee are proximately due to or the 
result of the service-connected varicose veins of the right 
leg.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

A letter was sent to the veteran in March 2002 that was 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claim.  The March 2002 letter 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate his claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the VA would 
attempt to obtain on her behalf.  Based on this letter, the 
Board finds that the veteran was notified properly of his 
statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained and associated with the 
veteran's claims file reports of post-service medical 
treatment.  He was examined by VA in May 1999 and June 2005, 
the reports of which are associated with his claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO before the undersigned Veterans 
Law Judge, the transcript of which is associated with his 
claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In this case, the medical evidence reflects that the veteran 
has varicose veins of the left leg and osteoarthritis of the 
left knee.  Service connection is in effect for varicose 
veins of the right leg.  Accordingly, Wallin elements (1) and 
(2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence regarding a relationship 
between the two claimed left leg disabilities and the 
service-connected varicose veins of the right leg.  As was 
described in the  Board's April 2004 remand, certain medical 
evidence ascribed the two currently claimed disabilities to 
the service-connected varicose veins of the right leg; other 
medical evidence pointed to other causative factors, in 
particular a non service-connected back disorder and foot 
drop.  In order to resolve this conflicting medical evidence, 
the Board remanded this issue in April 2004 so that 
additional medical examination of the veteran could be 
completed. 

A June 2005 VA arteries and veins examiner stated that a 
direct causal relationship between the varicose veins of the 
right leg and the varicose veins of the left leg was not 
established.  A June 2005 VA joints examiner stated that it 
was at least as likely as not that the veteran's left knee 
condition was unrelated either directly or indirectly to his 
right leg venous insufficiency and surgical treatment.  That 
examiner noted that venous insufficiency and resultant 
surgical treatment do not generally cause abnormalities in 
gait, which would be the only possible relationship between a 
right lower extremity condition and the contralateral leg and 
knee.  The examiner reported that the veteran had had back 
surgery for spinal stenosis, which caused a foot drop of the 
right leg, resulting in a limp.  The examiner indicated the 
foot drop could be the etiologic factor of the onset of the 
left knee disability.

However, a September 2004 VA outpatient treatment record 
reflects that the veteran's treating physician indicated that 
it was "apparent and unquestionable" that his varicose 
veins of the left knee and osteoarthritis of the left knee 
were directly related to the varicose veins of the right leg 
due to an overuse syndrome of the previously more stable left 
leg.

Thus, even after the April 2004 remand, the record reflects 
divergent opinions as to medical nexus.  Resolving doubt in 
the veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's varicose 
veins of the left leg and the service-connected varicose 
veins of the right leg and between the veteran's 
osteoarthritis of the left leg and the service-connected 
varicose veins of the right leg.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Element (3), and 
therefore all elements necessary to establish service 
connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for varicose veins of the left leg and 
osteoarthritis of the left knee.  The benefit sought on 
appeal is accordingly allowed.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for varicose veins of the left leg is 
granted.

Service connection for osteoarthritis of the left knee is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


